Title: To George Washington from William Stephens Smith, 31 January 1783
From: Smith, William Stephens
To: Washington, George


                        
                            Sir
                            Dobbs’s ferry 31st Jany 1783
                        
                        I am honour’d with your Excellency’s Letter of the 28th Inst., and am happy to have it in my power to inform
                            you that, the officer and Escort detach’d with a Flagg with the Prisoners mentioned in my last, have return’d; tho’ we had
                            no provision to Issue (upon their being deliverd to the Enemy) they expressed their Gratitude, for the treatment they met
                            with while here—this relieves me in some measure, from the apprehension, that our poor fellows in New York might suffer,
                            in consequence of in attention to their necessary supplies.
                        Inclosed are the papers of the 29th & 22d. Your Excellency I hope will excuse the Liberty I take in
                            inclosing the Letter to Mr Webb under your cover. I have the honor to be Your Excellency’s most Obedt Servt
                        
                            W.S. Smith Lt. Colo. & Cr
                            
                        
                    